                                                                                                                                                       1   KELLIE M. MURPHY, ESQ.(SBN 189500)
                                                                                                                                                           KRISTEN M. CAPRINO, ESQ. (SBN 306815)
                                                                                                                                                       2   JOHNSON SCHACHTER & LEWIS
                                                                                                                                                           A Professional Law Corporation
                                                                                                                                                       3   Harvard Square
                                                                                                                                                           2180 Harvard Street, Suite 560
                                                                                                                                                       4   Sacramento, CA 95815
                                                                                                                                                           Telephone: (916) 921-5800
                                                                                                                                                       5   Facsimile: (916) 921-0247
                                                                                                                                                           kellie@jsl-law.com / kristen@jsl-law.com
                                                                                                                                                       6
                                                                                                                                                           Attorneys for DEFENDANTS:
                                                                                                                                                       7   LOS RIOS COMMUNITY COLLEGE DISTRICT AND LOS RIOS COMMUNITY COLLEGE
                                                                                                                                                           DISTRICT POLICE DEPARTMENT (erroneously sued as LOS RIOS POLICE
                                                                                                                                                       8   DEPARTMENT)
                                                                                                                                                       9                               UNITED STATE DISTRICT COURT
                                                                                                                                                      10                            EASTERN DISTRICT OF CALIFORNIA
JOHNSON SCHACHTER & LEWIS

                                                                                              TELEPHONE: (916) 921-5800 / FACSIMILE: (916) 921-0247




                                                                                                                                                      11
                                                             2180 HARVARD STREET, SUITE 560




                                                                                                                                                      12   DESTINY McLAURIN,                )                 CASE NO. 2:20-CV-02024-KJM-CKD
                                                                                                                                                                                            )
                                                                  SACRAMENTO, CA 95815
                            A PROFESSIONAL LAW CORPORATION




                                                                                                                                                      13                                    )                 ORDER GRANTING LOS RIOS
                                                                                                                                                                 Plaintiff,                 )                 COMMUNITY COLLEGE DISTRICT
                                                                                                                                                      14                                    )                 AND LOS RIOS COMMUNITY
                                                                                                                                                                                            )                 COLLEGE DISTRICT POLICE
                                                                                                                                                      15   v.                               )                 DEPARTMENT’S MOTION TO DISMISS
                                                                                                                                                                                            )                 FIRST AMENDED COMPLAINT
                                                                                                                                                      16   LOS RIOS COMMUNITY COLLEGE       )                 WITHOUT LEAVE TO AMEND;
                                                                                                                                                           DISTRICT; LOS RIOS POLICE        )                 JUDGMENT OF DISMISSAL
                                                                                                                                                      17   DEPARTMENT; NOAH WINCHESTER; and )
                                                                                                                                                           DOES 1-10,                       )
                                                                                                                                                      18                                    )                 Complaint Filed:     October 9, 2020
                                                                                                                                                                                            )
                                                                                                                                                      19         Defendants.                )                 Trial Date:          None Set
                                                                                                                                                                                            )
                                                                                                                                                      20                                    )
                                                                                                                                                      21
                                                                                                                                                      22          Plaintiff Destiny McLaurin brought the present action against Defendants Los Rios
                                                                                                                                                      23   Community College District and Los Rios Community College District Police Department
                                                                                                                                                      24   (erroneously sued as “Los Rios Police Department”) (together, the “District Defendants”) and
                                                                                                                                                      25   Noah Winchester on October 9, 2020. Plaintiff filed a First Amended Complaint on
                                                                                                                                                      26   December 23, 2020.
                                                                                                                                                      27          The District Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint came
                                                                                                                                                      28   on for hearing before this court on April 16, 2021. Plaintiff was represented by Dale K. Galipo

                                                                                                                                                                                                          1
                                                                                                                                                             ORDER GRANTING LOS RIOS COMMUNITY COLLEGE DISTRICT AND LOS RIOS COMMUNITY
                                                                                                                                                            COLLEGE DISTRICT POLICE DEPARTMENT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                                                                                            WITHOUT LEAVE TO AMEND; JUDGMENT OF DISMISSAL
                                                                                                                                                       1   of The Law Offices of Dale K. Galipo and the District Defendants were represented by Kellie M.
                                                                                                                                                       2   Murphy of Johnson Schachter & Lewis, a P.L.C.
                                                                                                                                                       3          After considering the moving and opposing papers, arguments of counsel, and all other
                                                                                                                                                       4   matters presented to the court, the court granted the motion to dismiss without leave to amend by
                                                                                                                                                       5   bench order but permitted the District Defendants to propose a written order, which they have
                                                                                                                                                       6   now done.
                                                                                                                                                       7          The court therefore orders as follows:
                                                                                                                                                       8          1. The claims against the Los Rios Community College District Police Department are
                                                                                                                                                       9               dismissed as duplicative of the claims against the Los Rios Community College
                                                                                                                                                      10               District because the Los Rios Community College District Police Department is part
JOHNSON SCHACHTER & LEWIS

                                                                                              TELEPHONE: (916) 921-5800 / FACSIMILE: (916) 921-0247




                                                                                                                                                      11               of the Los Rios Community College District;
                                                             2180 HARVARD STREET, SUITE 560




                                                                                                                                                      12          2. Los Rios Community College District’s Motion to Dismiss Plaintiff’s First Amended
                                                                  SACRAMENTO, CA 95815
                            A PROFESSIONAL LAW CORPORATION




                                                                                                                                                      13               Complaint is granted without leave to amend, but without prejudice, on the grounds
                                                                                                                                                      14               that the California community college districts are immune from 42 U.S.C. § 1983
                                                                                                                                                      15               suits under the Eleventh Amendment (see, e.g., Cerrato v. San Francisco Community
                                                                                                                                                      16               College Dist., 26 F.3d 968, 972 (9th Cir. 1994); see also, e.g., Mitchell v. Los Angeles
                                                                                                                                                      17               Community College Dist., 861 F.2d 198, 201 (9th Cir. 1988)); and
                                                                                                                                                      18          3. Judgment is entered in favor of the District Defendants and against Plaintiff Destiny
                                                                                                                                                      19               McLaurin.
                                                                                                                                                      20          IT IS SO ORDERED.
                                                                                                                                                      21    DATED: June 23, 2021.
                                                                                                                                                      22
                                                                                                                                                      23
                                                                                                                                                      24
                                                                                                                                                      25
                                                                                                                                                      26
                                                                                                                                                      27
                                                                                                                                                      28

                                                                                                                                                                                                  2
                                                                                                                                                             ORDER GRANTING LOS RIOS COMMUNITY COLLEGE DISTRICT AND LOS RIOS COMMUNITY
                                                                                                                                                            COLLEGE DISTRICT POLICE DEPARTMENT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                                                                                                                                            WITHOUT LEAVE TO AMEND; JUDGMENT OF DISMISSAL
